Catón, J. This action was brought against one of two persons, who were jointly liable for the beer sold. No plea in abatement was filed, but the case was tried upon the general issue, which the court very properly found for the plaintiff, and rendered a judgment thereon. The defendant should have pleaded the non-joinder of his partner in the grocery, and could not take advantage of it upon the trial of the general issue. 1 Chitty’s Pl. 46; Chap. 1, Sec. 3, Rev. Stat. The judgment must he affirmed. Judgment affirmed.